Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 1 of 17 PageID #: 1




                 THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK

COUNTY OF ALBANY, TOWN OF
AMHERST, COUNTY OF
CATTARAUGUS, COUNTY OF
CHEMUNG, COUNTY OF CHENANGO,
COUNTY OF COLUMBIA, COUNTY OF
ERIE, COUNTY OF ESSEX, COUNTY OF
LIVINGSTON, MAGNACARE
INSURANCE, MEBCO, CITY OF MOBILE,
COUNTY OF MONROE, COUNTY OF
ONEIDA, COUNTY OF ONONDAGA,
COUNTY OF OSCEOLA, COUNTY OF
OTSEGO, CITY OF POUGHKEEPSIE,
COUNTY OF SCHUYLER, COUNTY OF
SHELBY, WCA GROUP HEALTH TRUST,
COUNTY OF YATES,

Plaintiffs,
                                      Civil Action No.: 21-cv-1650
v.
                                      NOTICE OF REMOVAL
ACTAVIS HOLDCO US, INC.;
ACTAVIS ELIZABETH LLC;                Removed from:
ACTAVIS PHARMA, INC.;
ALVOGEN INC.;                         Supreme Court of the State of New York,
AMNEAL PHARMACEUTICALS, INC.;         County of Suffolk
AMNEAL PHARMACEUTICALS, LLC;
APOTEX CORP.;
AUROBINDO PHARMA USA, INC.;
BAUSCH HEALTH AMERICAS, INC.;
BAUSCH HEALTH US INC.;
BARR PHARMACEUTICALS, LLC;
BRECKENRIDGE PHARMACEUTICAL,
INC.;
CAMBER PHARMACEUTICALS, INC.;
CARACO PHARMACEUTICAL
LABORATORIES LTD.;
CITRON PHARMA LLC;
DAVA PHARMACEUTICALS, LLC;
DR. REDDY’S LABORATORIES, INC.;
ENDO INTERNATIONAL PLC; FOUGERA
PHARMACEUTICALS INC.; G & W
LABORATORIES;
GENERICS BIDCO I, LLC;
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 2 of 17 PageID #: 2




GLENMARK PHARMACEUTICALS, INC.;
GREENSTONE LLC;
HERITAGE PHARMACEUTICALS, INC.;
HIKMA LABS, INC.;
HIKMA PHARMACEUTICALS, USA,
INC.;
IMPAX LABORATORIES, INC.;
JUBILANT CADISTA
PHARMACEUTICALS, INC.;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA USA INC.;
MORTON GROVE PHARMACEUTICALS,
INC.;
MUTUAL PHARMACEUTICAL CO., INC.;
MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.;
MYLAN N.V.;
OCEANSIDE PHARMACEUTICALS, INC.;
PAR PHARMACEUTICAL, INC.;
PERRIGO NEW YORK, INC.;
PFIZER, INC.;
SANDOZ, INC.;
SUN PHARMACEUTICAL INDUSTRIES,
INC.;
TARO PHARMACEUTICALS USA, INC.;
TELIGENT INC.;
TEVA PHARMACEUTICALS USA, INC.;
TORRENT PHARMA INC.;
UDL LABORATORIES, INC.;
UPSHER-SMITH LABORATORIES, LLC;
URL PHARMA, INC.;
VALEANT PHARMACEUTICALS NORTH
AMERICA, LLC;
VALEANT PHARMACEUTICALS
INTERNATIONAL, INC.; VERSAPHARM,
INC;
WEST-WARD COLUMBUS, INC.;
WEST-WARD PHARMACEUTICALS
CORP.;
WOCKHARDT USA LLC; and
ZYDUS PHARMACEUTICALS (USA),
INC.,

Defendants.



                                    2
    Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 3 of 17 PageID #: 3




PLEASE TAKE NOTICE that defendants Mylan Inc., Mylan Pharmaceuticals Inc., and UDL

Laboratories, Inc. (collectively, the “Mylan Defendants”) hereby remove the above-captioned

action from the Supreme Court of the State of New York, County of Suffolk, to the United States

District Court for the Eastern District of New York.1 This removal arises under 28 U.S.C. §§ 1331,

1337, 1367, 1441(a), and 1446. As grounds for removal, the Mylan Defendants state as follows:

                                           INTRODUCTION

        1.      On December 15, 2020, plaintiffs commenced the present action by filing a

Summons and Complaint captioned County of Albany, et al. v. Actavis Holdco US, Inc., et al.,

Index No. 619573/2020, in the Supreme Court of the State of New York, County of Suffolk (the

“State Court Action”). The Summons and Complaint in the State Court Action (hereinafter

“Summons and Complaint”) are collectively attached as Exhibit A.

        2.      The Complaint alleges causes of action against each defendant for (1) breach of

Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1 and 3, and Sections 4 and 16 of the Clayton

Act, 15 U.S.C. §§ 15(a) and 26; (2) breach of the Donnelly Act, New York General Business Law

§ 340, et seq.; (3) unjust enrichment under New York law; (4) breach of Alabama Antitrust

Statutes, Alabama Code § 6-5-60, et seq.; (5) unjust enrichment under Alabama law; (6) breach of

the Florida Antitrust Statutes, Florida Statutes Combinations Restricting Trade and Commerce §

542, et seq.; (7) unjust enrichment under Florida law; (8) breach of Tennessee Antitrust Statutes,

Tennessee Code § 47-25-101, et seq.; (9) unjust enrichment under Tennessee law; (10) breach of

the Wisconsin Antitrust statutes, Wisconsin Statutes, Trust and Monopolies § 133, et seq.; and (11)

unjust enrichment under Wisconsin law. See Compl. ¶¶ 4377–4549. Against each defendant the

Complaint seeks a declaratory judgment; treble damages applied jointly and severally; damages in


1
        Defendant Mylan N.V. no longer exists due to a corporate transaction.

                                                     3
    Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 4 of 17 PageID #: 4




the form of restitution and/or disgorgement; restitution, including disgorgement of profits obtained

through unjust enrichment; permanent injunction; pre- and post-judgment interest; costs of suit;

and any such relief the court deems just and appropriate. Id. at Sec. XVI.

        3.       The Complaint relates to and is based on a common set of factual allegations made

in several other pending complaints against the same defendants related to the manufacture and/or

sale of generic pharmaceuticals in the United States that have been consolidated by the Judicial

Panel for Multidistrict Litigation before The Honorable Cynthia Rufe in the United States District

Court for the Eastern District of Pennsylvania. The multidistrict litigation is captioned In Re

Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 2:16-md-02724-CMR. The

plaintiffs’ eleven causes of action arise out of alleged antitrust violations that are at issue in that

multidistrict litigation. Compl. ¶ 4.

        4.       On March 9, 2021, the Summons and Complaint was served on: Fougera

Pharmaceuticals Inc.

        5.       On March 10, 2021, the Summons and Complaint was served on: Camber

Pharmaceuticals, Inc.; Heritage Pharmaceuticals Inc.; Hikma Labs Inc.; Hikma Pharmaceuticals

USA, Inc. (f/k/a West-Ward Pharmaceuticals Corp.); Sandoz Inc.; Upsher-Smith Laboratories,

LLC;      West-Ward Columbus Inc; and West-Ward Pharmaceuticals Corp. (n/k/a Hikma

Pharmaceuticals USA, Inc.).

        6.       On March 11, 2021, the Summons and Complaint was served on: Amneal

Pharmaceuticals,      Inc.;    Amneal      Pharmaceuticals,       LLC;     Apotex     Corp.;     Breckenridge

Pharmaceutical, Inc.; Dr. Reddy’s Laboratories, Inc.; Glenmark Pharmaceuticals, Inc.2; Impax


2
          The entity named in the complaint, “Glenmark Pharmaceuticals, Inc.,” does not exist. Glenmark
Pharmaceuticals Inc., USA accepted service with the understanding that plaintiffs will correct their pleadings to
reflect the correct entity name. In accordance with Paragraph 19 infra, Glenmark Pharmaceuticals Inc., USA
consents to the removal of this action to federal court.

                                                       4
    Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 5 of 17 PageID #: 5




Laboratories, Inc.; Jubilant Cadista Pharmaceuticals, Inc.; Lupin Pharmaceuticals, Inc.; Mayne

Pharma USA Inc.3; Morton Grove Pharmaceuticals, Inc.; Mylan Inc.; Mylan Pharmaceuticals, Inc.;

Pfizer Inc.; UDL Laboratories, Inc.; and Wockhardt USA LLC.

        7.       On March 12, 2021, the Summons and Complaint was served on: Alvogen, Inc.;

Aurobindo Pharma USA, Inc.; Bausch Health Americas, Inc.; Bausch Health US Inc.4; Valeant

Pharmaceuticals North America LLC n/k/a Bausch Health US, LLC; Oceanside Pharmaceuticals,

Inc.; Par Pharmaceutical, Inc.; and Teligent Inc.

        8.       On March 15, 2021, the Summons and Complaint was served on: Actavis Elizabeth

LLC; Actavis Holdco US, Inc.; Actavis Pharma, Inc.; and Zydus Pharmaceuticals (USA), Inc.

        9.       On March 16, 2021, the Summons and Complaint was served on: DAVA

Pharmaceuticals, LLC and Sun Pharmaceutical Industries, Inc.

        10.      On March 17, 2021, the Summons and Complaint was served on: Barr

Pharmaceuticals, LLC; Lannett Company, Inc.; and Torrent Pharma Inc.

        11.      On March 18, 2021, the Summons and Complaint was served on: Teva

Pharmaceuticals USA, Inc.

        12.      On March 23, 2021, the Summons and Complaint was served on: Caraco

Pharmaceutical Laboratories Ltd; Citron Pharma, LLC; and Perrigo New York, Inc.




3
         The entity named in the complaint, “Mayne Pharma USA Inc.,” does not exist. Mayne Pharma Inc.
accepted service with the understanding that plaintiffs will correct their pleadings to reflect the correct entity
name. In accordance with Paragraph 19 infra, Mayne Pharma Inc. consents to the removal of this action to
federal court.
4
         The entity named in the complaint, “Bausch Health US Inc.,” does not exist. Valeant Pharmaceuticals
North America LLC accepted service with the understanding that plaintiffs will correct their pleadings to reflect
the correct entity name. In accordance with Paragraph 19 infra, Valeant Pharmaceuticals North America LLC
consents to the removal of this action to federal court.


                                                        5
    Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 6 of 17 PageID #: 6




        13.       As reflected by the docket in the State Court Action and upon information and

belief, no other defendant has been served as of the filing of this notice of removal. 5 A copy of

the docket entries in the State Court Action is attached as Exhibit B. Copies of all documents filed

in the State Court Action other than the Summons and Complaint are attached as Exhibit C.

         THIS COURT HAS FEDERAL QUESTION AND SUPPLEMENTAL JURISDICTION

        14.       This Court has original federal question jurisdiction over the plaintiffs’ federal

antitrust claims under 15 U.S.C. § 15(a) and 28 U.S.C. §§ 1331 and 1337. Because the Sherman

Act is “subject to judicial interpretation solely by the federal courts,” the “federal courts have

exclusive jurisdiction over federal antitrust lawsuits.” Johnson v. Nyack Hosp., 964 F.2d 116, 122

(2d Cir. 1992).

        15.       This Court possesses supplemental jurisdiction over the plaintiffs’ state law claims

for unjust enrichment; breach of the Donnelly Act; breach of Alabama Code § 6-5-60, et seq.;

breach of Florida Statutes Combinations Restricting Trade and Commerce § 542, et seq.; breach

of Tennessee Code § 47-25-101, et seq.; and breach of Wisconsin Statutes, Trust and Monopolies

§ 133, et seq. under 28 U.S.C. § 1367(a) because those claims are interrelated with the federal

antitrust claims, arise from the same common nucleus of operative facts as the federal claims, and

therefore “form part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a).




5
         On March 24, 2021, the Summons and Complaint was again served at the offices of Par Pharmaceutical,
Inc. (“Par”). As noted above, Par and DAVA Pharmaceuticals, LLC had already been served. Due to remote
working conditions, undersigned counsel has not yet received the additional Summons and Complaint or been
able to verify the entity on which service was purportedly made on March 24th. In addition, the State Court
Action docket indicates that Versapharm, Inc. was served on March 12, 2021. See Exhibit C at 98. However,
upon information and belief, Versapharm, Inc. is in bankruptcy and therefore all lawsuits filed against that entity
are subject to a mandatory stay. Finally, Valeant Pharmaceuticals International, Inc. is not an United States
company, has no authorized agent for service in the United States, and has thus not been served.

                                                        6
 Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 7 of 17 PageID #: 7




       16.     This matter may therefore be properly removed to this Court on the basis of federal

question and supplemental jurisdiction, as more fully explained below.

                       THE REQUIREMENTS OF 28 U.S.C. § 1446 ARE MET

       17.     This Notice of Removal is properly filed in the United States District Court for the

Eastern District of New York because the Supreme Court for the State of New York, County of

Suffolk, is located within the Eastern District of New York. Venue for removal is therefore proper

because this is the “district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a); see also 28 U.S.C. § 112(c).

       18.     Mylan Defendants were served with the Summons and Complaint on March 11,

2021 and have therefore timely filed this Notice of Removal within 30 days of being served. See

28 U.S.C. § 1446(b)(1), (b)(2)(B).

       19.     Counsel for all defendants who have been served in the State Court Action have

executed this Notice of Removal, indicating their consent to the removal of this action to federal

court. These defendants include: Actavis Holdco US, Inc.; Actavis Elizabeth LLC; Actavis

Pharma, Inc.; Alvogen, Inc.; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC;

Apotex Corp.;    Aurobindo Pharma USA, Inc.; Barr Pharmaceuticals, LLC; Bausch Health

Americas, Inc.; Bausch Health US LLC; Breckenridge Pharmaceutical, Inc.; Camber

Pharmaceuticals, Inc.; Caraco Pharmaceutical Laboratories Ltd.; Citron Pharma, LLC; DAVA

Pharmaceuticals, LLC; Dr. Reddy’s Laboratories, Inc.; Fougera Pharmaceuticals Inc.; Glenmark

Pharmaceuticals Inc.; Heritage Pharmaceuticals Inc.; Hikma Labs Inc.; Hikma Pharmaceuticals

USA, Inc. (f/k/a West-Ward Pharmaceuticals Corp.); Impax Laboratories, Inc.; Jubilant Cadista

Pharmaceuticals, Inc.; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mayne Pharma USA

Inc.; Morton Grove Pharmaceuticals, Inc.; Mylan Inc.; Mylan Pharmaceuticals, Inc.; Oceanside


                                                 7
 Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 8 of 17 PageID #: 8




Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Perrigo New York, Inc.; Pfizer Inc.; Sandoz Inc.;

Sun Pharmaceutical Industries, Inc.; Teligent Inc.; Teva Pharmaceuticals USA, Inc.; Torrent

Pharma Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC; Valeant Pharmaceuticals

North America LLC n/k/a Bausch Health US, LLC; West-Ward Columbus Inc; West-Ward

Pharmaceuticals Corp. (n/k/a Hikma Pharmaceuticals USA, Inc.); Wockhardt USA LLC; and

Zydus Pharmaceuticals (USA), Inc. All defendants who have been properly joined and served

have therefore agreed to removal. 28 U.S.C. § 1446(b)(2)(A), (C).

       20.      This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and true and correct copies of all process, pleadings, and orders served upon the Mylan

Defendants are attached as Exhibits A–C. 28 U.S.C. § 1446(a).

       21.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for the plaintiffs and a copy, along with a Notice to Clerk of Removal, will be

promptly filed with the Clerk of the Supreme Court of the State of New York, County of Suffolk.

                                         CONCLUSION

       22.      For the foregoing reasons, this action is properly removed to this Court.

Dated: March 26, 2021

  Of Counsel:

  Benjamin F. Holt                                      /s/ Jasmeet K. Ahuja
  Adam K. Levin                                         Jasmeet K. Ahuja
  Justin W. Bernick                                     HOGAN LOVELLS US LLP
  HOGAN LOVELLS US LLP                                  1735 Market Street, 23rd Floor
  555 Thirteenth Street, NW                             Philadelphia, PA 19103
  Washington, D.C. 20004                                Telephone: (267) 675-4600
  Telephone: (202) 637-5600                             jasmeet.ahuja@hoganlovells.com
  benjamin.holt@hoganlovells.com
  adam.levin@hoganlovells.com                           Counsel for Defendants Mylan Inc.;
  justin.bernick@hoganlovells.com                       Mylan Pharmaceuticals Inc.; and UDL
                                                        Laboratories, Inc.


                                                 8
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 9 of 17 PageID #: 9




/s/ Sheron Korpus                              /s/ Steven A. Reed
Sheron Korpus                                  R. Brendan Fee
Seth A. Moskowitz                              Steven A. Reed
Seth Davis                                     Melina R. DiMattio
David M. Max                                   MORGAN, LEWIS & BOCKIUS LLP
KASOWITZ BENSON TORRES LLP                     1701 Market Street
1633 Broadway                                  Philadelphia, PA 19103
New York, New York 10019                       Telephone: (215) 963-5000
Telephone: (212) 506-1700                      Facsimile: (215) 963-5001
skorpus@kasowitz.com                           brendan.fee@morganlewis.com
smoskowitz@kasowitz.com                        steve.reed@morganlewis.com
sdavis@kasowitz.com                            melina.dimattio@morganlewis.com
dmax@kasowitz.com
                                               Wendy West Feinstein
Counsel for Defendants Actavis Holdco          MORGAN, LEWIS & BOCKIUS LLP
U.S.; Inc.; Actavis Elizabeth, LLC; and        One Oxford Centre, Thirty-Second Floor
Actavis Pharma, Inc.                           Pittsburgh, PA 15219
                                               Telephone: (412) 560-7455
                                               Facsimile: (412) 560-7001
                                               wendy.feinstein@morganlewis.com

                                               Counsel for Defendant Glenmark
                                               Pharmaceuticals Inc., USA

                                               /s/ Bryan D. Gant
                                               Heather K. McDevitt
                                               Bryan D. Gant
                                               WHITE & CASE LLP
                                               1221 Avenue of the Americas
                                               New York, New York 10020
                                               Tel.: (212) 819-8200
                                               Fax: (212) 354-8113
                                               hmcdevitt@whitecase.com
                                               bgant@whitecase.com

                                               Counsel for Defendant Teligent, Inc.




                                          14
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 10 of 17 PageID #: 10




 /s/ Saul P. Morgenstern                        /s/ Heather P. Lamberg
 Saul P. Morgenstern                            Heather P. Lamberg
 Margaret A. Rogers                             Keith R. Palfin
 ARNOLD & PORTER KAYE                           WINSTON & STRAWN LLP
 SCHOLER LLP                                    1901 L Street, NW
 250 W. 55th Street                             Washington, D.C. 20036
 New York, NY 10019                             Telephone: (202) 282-5000
 Telephone: (212) 836-8000                      Facsimile: (202) 282-5100
 Facsimile: (212) 836-8689                      hlamberg@winston.com
 margaret.rogers@arnoldporter.com               kpalfin@winston.com
 saul.morgenstern@arnoldporter.com
                                                Counsel for Defendant Camber
 Laura S. Shores                                Pharmaceuticals, Inc.
 ARNOLD & PORTER KAYE
 SCHOLER LLP                                    /s/ John E. Schmidtlein
 601 Massachusetts Avenue                       John E. Schmidtlein
 Washington, DC 20001                           Sarah F. Kirkpatrick
 Telephone: (202) 942-5000                      WILLIAMS & CONNOLLY LLP
 laura.shores@arnoldporter.com                  725 Twelfth Street, N.W.
                                                Washington, D.C. 20005
 Counsel for Defendants Sandoz, Inc. and        Telephone: (202) 434-5000
 Fougera Pharmaceuticals Inc.                   Facsimile: (202) 434-5029
                                                jschmidtlein@wc.com
 /s/ Leiv Blad                                  skirkpatrick@wc.com
 Leiv Blad
 Zarema Jaramillo                               Counsel for Defendants Par
 Meg Slachetka                                  Pharmaceutical, Inc. and DAVA
 LOWENSTEIN SANDLER LLP                         Pharmaceuticals, LLC.
 2200 Pennsylvania Avenue
 Washington, D.C. 20037
 Telephone: (202) 753-3800
 Facsimile: (202) 753-3838
 lblad@lowenstein.com
 zjaramillo@lowenstein.com
 mslachetka@lowenstein.com

 Counsel for Defendant Lupin
 Pharmaceuticals, Inc.




                                           15
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 11 of 17 PageID #: 11




 /s/ Mark A. Robertson                          /s/ Devora W. Allon, P.C.
 Robin D. Adelstein                             Devora W. Allon, P.C.
 Mark A. Robertson                              Jay P. Lefkowitz, P.C.
 NORTON ROSE FULBRIGHT US                       Alexia R. Brancato
 LLP                                            KIRKLAND & ELLIS LLP
 1301 Avenue of the Americas                    601 Lexington Avenue
 New York, NY 10019-6022                        New York, NY 10022
 Telephone: (212) 318-3000                      Telephone: (212) 446-4800
 Facsimile: (212) 408-5100                      jay.lefkowitz@kirkland.com
 robin.adelstein@nortonrosefulbright.com        devora.allon@kirkland.com
 mark.robertson@nortonrosefulbright.com         alexia.brancato@kirkland.com

 Counsel for Defendants Bausch Health           Counsel for Defendant Upsher-Smith
 Americas, Inc.; Bausch Health US LLC,          Laboratories, LLC
 f/k/a Valeant Pharmaceuticals North
 America LLC; and Oceanside                     /s/ Wayne A. Mack
 Pharmaceuticals, Inc.                          Wayne A. Mack
                                                Sean P. McConnell
 /s/ Raymond A. Jacobsen, Jr.                   Sarah O’Laughlin Kulik
 Raymond A. Jacobsen, Jr.                       DUANE MORRIS LLP
 Paul M. Thompson (Pa. Bar No. 82017)           30 S. 17th Street
 Lisa (Peterson) Rumin                          Philadelphia, PA 19103
 MCDERMOTT WILL & EMERY LLP                     Telephone: (215) 979-1152
 500 North Capitol Street, NW                   wamack@duanemorris.com
 Washington, D.C. 20001                         spmcconnell@duanemorris.com
 Telephone: (202) 756-8000                      sckulik@duanemorris.com
 rayjacobsen@mwe.com
 pthompson@mwe.com                              Counsel for Defendant Aurobindo
 lrumin@mwe.com                                 Pharma USA, Inc.

 Nicole L. Castle
 MCDERMOTT WILL & EMERY LLP
 340 Madison Avenue
 New York, NY 10173
 Telephone: (212) 547-5400
 ncastle@mwe.com

 Counsel for Defendants Amneal
 Pharmaceuticals, Inc.; Amneal
 Pharmaceuticals LLC; and Impax
 Laboratories, Inc.




                                           16
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 12 of 17 PageID #: 12




 /s/ J. Gordon Cooney, Jr.                 /s/ Damon W. Suden
 J. Gordon Cooney, Jr.                     William A. Escobar
 John J. Pease, III                        Damon W. Suden
 Alison Tanchyk                            Clifford Katz
 William T. McEnroe                        KELLEY DRY & WARREN LLP
 MORGAN, LEWIS & BOCKIUS LLP               101 Park Ave
 1701 Market Street                        New York, New York 10178
 Philadelphia, PA 19103                    Telephone: (212) 808-7800
 Telephone: (215) 963-5000                 Facsimile: (212) 808-7987
 Facsimile: (215) 963-5001                 wescobar@kelleydrye.com
 jgcooney@morganlewis.com                  dsuden@kelleydrye.com
 john.pease@morganlewis.com                ckatz@kelleydrye.com
 alison.tanchyk@morganlewis.com
 william.mcenroe@morganlewis.com           Counsel for Defendants Wockhardt USA
                                           LLC and Morton Grove Pharmaceuticals,
 Amanda B. Robinson                        Inc.
 MORGAN, LEWIS & BOCKIUS LLP
 1111 Pennsylvania Avenue, NW              /s/ Ilana H. Eisenstein
 Washington, D.C. 20004                    Ilana H. Eisenstein
 Telephone: (202) 739-3000                 Ben C. Fabens-Lassen
 Facsimile: (202) 739-3001                 DLA PIPER LLP (US)
 amanda.robinson@morganlewis.com           1650 Market Street, Suite 5000
                                           Philadelphia, PA 19103
 Counsel for Defendants Teva               Telephone: (215) 656-3300
 Pharmaceuticals USA, Inc. and Barr        ilana.eisenstein@dlapiper.com
 Pharmaceuticals, LLC                      ben.fabens-lassen@dlapiper.com

                                           Edward S. Scheidman
                                           DLA PIPER LLP (US)
                                           500 Eighth Street, NW
                                           Washington, DC 20004
                                           Telephone: (202) 799-4000
                                           edward.scheideman@dlapiper.com

                                           Counsel for Defendant Pfizer Inc.




                                      17
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 13 of 17 PageID #: 13




 /s/ Brian J. Smith                            /s/ Jeremy A. Rist
 Michael Martinez                              Jeremy A. Rist
 Steven Kowal                                  BLANK ROME LLP
 Lauren Norris Donahue                         One Logan Square
 Brian J. Smith                                130 North 18th Street
 K&L GATES LLP                                 Philadelphia, PA 19103
 70 W. Madison St., Suite 3300                 Telephone: (215) 569-5361
 Chicago, IL 60602                             Facsimile: (215) 832-5361
 Telephone. (312) 372-1121                     Rist@BlankRome.com
 Fax (312) 827-8000
 michael.martinez@klgates.com                  Lisa M. Kaas (pro hac vice)
 steven.kowal@klgates.com                      BLANK ROME LLP
 lauren.donahue@klgates.com                    1825 Eye Street NW
 brian.j.smith@klgates.com                     Washington, DC 20006
                                               Telephone: (202) 420-2200
 Counsel for Defendant Mayne Pharma            Facsimile: (202) 420-2201
 Inc.                                          LKaas@BlankRome.com

 /s/ Jan P. Levine                             Counsel for Defendant Jubilant Cadista
 Jan P. Levine                                 Pharmaceuticals, Inc.
 Robin P. Sumner
 Michael J. Hartman                            /s/ Roger B. Kaplan
 TROUTMAN PEPPER HAMILTON                      Roger B. Kaplan
 SANDERS LLP                                   Jason Kislin
 3000 Two Logan Square                         Aaron Van Nostrand
 Eighteenth & Arch Streets                     GREENBERG TRAURIG, LLP
 Philadelphia, PA 19103-2799                   500 Campus Drive, Suite 400
 Telephone: (215) 981-4000                     Florham Park, NJ 07932
 Fax: (215) 981-4750                           Telephone: (973) 360-7957
                                               Facsimile: (973) 295-1257
 Counsel for Defendants West-Ward              kaplanr@gtlaw.com
 Columbus Inc; West-Ward                       kislinj@gtlaw.com
 Pharmaceuticals Corp. (n/k/a Hikma            vannostranda@gtlaw.com
 Pharmaceuticals USA, Inc.); Hikma Labs
 Inc.; and Hikma Pharmaceuticals USA,          Brian T. Feeney
 Inc. (f/k/a West-Ward Pharmaceuticals         GREENBERG TRAURIG, LLP
 Corp.)                                        1717 Arch St., Suite 400
                                               Philadelphia, PA 19103
                                               Telephone: (215) 988-7812
                                               Facsimile: (215) 717-5265
                                               feeneyb@gtlaw.com

                                               Counsel for Defendant Dr. Reddy’s
                                               Laboratories, Inc.

                                               /s/ Heather K. McDevitt

                                          18
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 14 of 17 PageID #: 14




 Heather K. McDevitt                         /s/ Ryan T. Becker
 Bryan D. Gant                               Gerald E. Arth
 WHITE & CASE LLP                            Ryan T. Becker
 1221 Avenue of the Americas                 Nathan Buchter
 New York, NY 10020                          FOX ROTHSCHILD LLP
 Telephone: (212) 819-8200                   2000 Market Street, 20th Floor
 Facsimile: (212) 354-8113                   Philadelphia, PA 19103
 hmcdevitt@whitecase.com                     Telephone: (215) 299-2000
 bgant@whitecase.com                         Facsimile: (215) 299-2150
                                             garth@foxrothschild.com
 Counsel for Defendant Teligent, Inc.        rbecker@foxrothschild.com
                                             nbuchter@foxrothschild.com
 /s/ Stacy Anne Mahoney
 Stacey Anne Mahoney                         George G. Gordon
 Grant R. MacQueen                           Julia Chapman
 Victoria Peng-Rue                           DECHERT LLP
 Sarah E. Hsu Wilbur                         2929 Arch Street
 MORGAN LEWIS & BOCKIUS LLP                  Philadelphia, PA 19104
 101 Park Avenue                             Telephone: (215) 994-2382
 New York, New York 10178                    Facsimile: (215) 994-2382
 Telephone: (212) 309-6000                   george.gordon@dechert.com
 Facsimile: (212) 309-6001                   julia.chapman@dechert.com
 stacey.mahoney@morganlewis.com
 grant.macqueen@morganlewis.com              Counsel for Defendant Lannett Company,
 victoria.pengrue@morganlewis.com            Inc.
 sarah.wilbur@morganlewis.com

 Counsel for Defendant Breckenridge
 Pharmaceutical, Inc.




                                        19
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 15 of 17 PageID #: 15




 /s/ Craig M. Reiser                        /s/ Erik T. Koons
 Michael L. Keeley                          John M. Taladay
 Rachel J. Adcox                            Erik T.Koons
 AXINN, VELTROP & HARKRIDER                 Stacy L. Turner
 LLP                                        Christopher P. Wilson
 950 F Street, NW                           BAKER BOTTS LLP
 Washington, DC 20004                       700 K Street, NW
 Telephone: (202) 912-4700                  Washington, DC 20004
 Facsimile: (202) 912-4701                  Telephone: (202) 639-7700
 mkeeley@axinn.com                          Facsimile: (202) 639-7890
 radcox@axinn.com                           erik.koons@bakerbotts.com
                                            john.taladay@bakerbotts.com
 Edward M. Mathias                          stacy.turner@bakerbotts.com
 AXINN, VELTROP & HARKRIDER                 christopher.wilson@bakerbotts.com
 LLP
 90 State House Square                      Lauri A. Kavulich
 Hartford, CT 06013                         Ann E. Lemmo
 Telephone: (860) 275-8112                  CLARK HILL PLC
 Facsimile: (860) 275-8101                  2001 Market St, Suite 2620
 tmathias@axinn.com                         Philadelphia, PA 19103
                                            Telephone: (215) 640-8500
 Craig M. Reiser                            Facsimile: (215) 640-8501
 AXINN, VELTROP & HARKRIDER                 lkavulich@clarkhill.com
 LLP                                        alemmo@clarkhill.com
 114 West 47th Street
 New York, NY 10036                         Lindsay S. Fouse
 Telephone: (212) 728-2218                  CLARK HILL PLC
 Facsimile: (212) 261-5654                  301 Grant St, 14th Floor
 creiser@axinn.com                          Pittsburgh, PA 15219
                                            Telephone: (412) 394-7711
 Counsel for Defendant Alvogen, Inc.        Facsimile: (412) 394-2555
                                            lfouse@clarkhill.com

                                            Counsel for Defendants Sun
                                            Pharmaceutical Industries, Inc. and
                                            Caraco Pharmaceutical Laboratories
                                            Ltd.




                                       20
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 16 of 17 PageID #: 16




 /s/ J. Clayton Everett, Jr.                    /s/ Adam Hemlock
 Scott A. Stempel                               Adam Hemlock
 J. Clayton Everett, Jr.                        WEIL, GOTSHAL & MANGES LLP
 Tracey F. Milich                               767 Fifth Avenue
 MORGAN, LEWIS & BOCKIUS LLP                    New York, NY 10153
 1111 Pennsylvania Avenue, NW                   Tel: (212) 310-8000
 Washington, D.C. 20004                         Fax: (212) 310-8007
 Telephone: (202) 739-3000                      adam.hemlock@weil.com
 Facsimile: (202) 739-3001
 scott.stempel@morganlewis.com                  Counsel for Defendant Torrent Pharma
 clay.everett@morganlewis.com                   Inc.
 tracey.milich@morganlewis.com
                                                /s/ Edward B. Schwartz
 Harvey Bartle IV                               Edward B. Schwartz
 MORGAN, LEWIS & BOCKIUS LLP                    Andrew C. Bernasconi
 1701 Market Street                             REED SMITH LLP
 Philadelphia, PA 19103                         1301 K Street NW
 Telephone: (215) 963-5000                      Suite 1000
 Facsimile: (215) 963-5001                      Washington, DC 20005
 harvey.bartle@morganlewis.com                  Telephone: 202-414-9200
                                                eschwartz@reedsmith.com
 Counsel for Defendant Perrigo New York,        abernasconi@reedsmith.com
 Inc.
                                                Nicholas V. Albu
 /s/ Steven E. Bizar                            REED SMITH LLP
 Steven E. Bizar                                7900 Tysons One Place
 John P. McClam                                 Suite 500
 Tiffany E. Engsell                             McLean, VA 22102
 DECHERT LLP                                    Telephone: 703-641-4200
 Cira Centre                                    nalbu@reedsmith.com
 2929 Arch Street
 Philadelphia, PA 19104                         Counsel for Defendant Heritage
 Telephone: (215) 994-2000                      Pharmaceuticals Inc.
 steven.bizar@dechert.com
 john.mcclam@dechert.com
 tiffany.engsell@dechert.com

 Counsel for Defendant Citron Pharma
 LLC




                                           21
Case 2:21-cv-01650-JS-ST Document 1 Filed 03/26/21 Page 17 of 17 PageID #: 17




 /s/ James W. Matthews                     Terry M. Henry
 James W. Matthews                         Melanie S. Carter
 Katy E. Koski                             BLANK ROME LLP
 John F. Nagle                             One Logan Square
 FOLEY & LARDNER LLP                       130 North 18th Street
 111 Huntington Avenue                     Philadelphia, PA 19103
 Boston, Massachusetts 02199               Telephone: (215) 569-5644
 Telephone: (617) 342-4000                 thenry@blankrome.com
 jmatthews@foley.com                       mcarter@blankrome.com
 kkoski@foley.com
 jnagle@foley.com                          Counsel for Defendant Apotex Corp.

 James T. McKeown                          /s/ Jason R. Parish
 Elizabeth A. N. Haas                      Jason R. Parish
 Kate E. Gehl                              Martin J. Amundson
 FOLEY & LARDNER LLP                       BUCHANAN INGERSOLL &
 777 E. Wisconsin Avenue                   ROONEY PC
 Milwaukee, WI 53202                       1700 K Street, NW, Suite 300
 Telephone: (414) 271-2400                 Washington, DC 20006
 jmckeown@foley.com                        Telephone: (202) 452-7900
 ehaas@foley.com                           Facsimile: (202) 452-7989
 kgehl@foley.com                           jason.parish@bipc.com
                                           martin.amundson@bipc.com
 Steven F. Cherry
 April N. Williams                         Bradley Kitlowski
 Claire Bergeron                           BUCHANAN INGERSOLL &
 WILMER CUTLER PICKERING                   ROONEY PC
 HALE AND DORR LLP                         Union Trust Building
 1875 Pennsylvania Avenue, NW              Pittsburgh, PA 15219
 Washington, D.C. 20006                    Telephone: (412) 562-8800
 Telephone: (202) 663-6000                 Facsimile: (412) 562-1041
 steven.cherry@wilmerhale.com              bradley.kitlowski@bipc.com
 april.williams@wilmerhale.com
 claire.bergeron@wilmerhale.com            Counsel for Defendant Zydus
                                           Pharmaceuticals (USA) Inc.




                                     22
